DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 20 and 22, it is indefinite as to whether the “second insulating film” is the same film as the “second insulation film” in claim 8 line 8 or some other film.  For purpose of examination the former interpretation will be used.  
In claim 21 line 15 and 17, it is indefinite as to whether the “second insulating film” is the same film as the “second insulation film” in claim 21 line 4 or some other film.  For purpose of examination the former interpretation will be used.  
Claims 2-20 and 22 do not make definite the limitations in claims 1 and 21. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-14, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2013/0214269) (“Wang”). 
With regard to claim 1, figure 2 of Wang discloses an electronic device, comprising: a panel (“display panel”, par [0024]); a driving circuit configured to drive the panel (“TFT 100 is applied to a display panel”, par [0024]); and a transistor 200 disposed in the panel (“display panel”, par [0024]), wherein the transistor 200 includes: a first insulation film 130 on a substrate 110; an active layer 120 disposed on the first insulation film 130; a second insulation film 150’ disposed on the active layer 120 and the first insulation film 130 to cover the active layer 120, the second insulation film 150’ having a thickness smaller than a thickness of the first insulation film 130; a source electrode 140a disposed on the second insulation film 150’ and spaced apart from the active layer 120 by the second insulation film 150’, the source electrode 140a overlapping an end of the active layer 120; and a drain electrode 140b disposed on the second insulation film 150’ and spaced apart from the active layer 120 by the second insulation film 150’, the drain electrode 140b overlapping another end of the active layer 120, wherein the transistor 200 includes a contact region, wherein the contact region includes a region in which a portion of an upper surface of the active layer 120, a portion of a side surface (left side surface of semiconductor layer 120 in fig. 2) of the 
With regard to claim 2, figure 2 of Wang discloses a gate electrode 112 is disposed between the substrate 110 and the first insulation film 130.
With regard to claim 8, figure 2 of Wang discloses that the active layer 120 is composed of an oxide semiconductor (“semiconductor layer 120 is made of indium zinc oxide (IZO)”, par [0018]).
With regard to claim 9, figure 2 of Wang discloses that the first insulation film 130 and the second insulation film 150’ are made of the same material (“insulating layer 130, for instance, is made of silicon oxide”, par [0019]; “current reduction layer 150 is made of materials with high dielectric constants, for instance, silicon oxide”, par [0020]).
With regard to claim 10, figure 2 of Wang discloses that the first insulation film 130 and the second insulation film 150’ are made of different materials (e.g. insulating layer 130 made of silicon oxide and current reduction layer 150’ made of aluminum oxide”, par [0019]-[0020]).
With regard to claim 11, figure 2 of Wang discloses that the first insulation film 130 and the second insulation film 150’ are formed of an oxide insulation film (e.g. insulating layer 130 made of silicon oxide and current reduction layer 150’ made of 
With regard to claim 12, figure 2 of Wang discloses that the second insulation film 150’ has a thickness of 50A or less (“2 nm to 100 nm”, par [0020]).
With regard to claim 13, figure 2 of Wang discloses that the second insulation film 150’ has a smaller thickness deviation than the first insulation film 130.
With regard to claim 14, figure 2 of Wang discloses that the second insulation film 150’ has a higher density (Al2O3, par [0020]) than the first insulation film 130 (SiO2, par [0019]).
With regard to claim 21, figure 2 of Wang discloses a transistor 200, comprising: a first insulation film 130 on a substrate 110; an active layer 120 disposed on the first insulation film 130; a second insulation film 150’ disposed on the active layer 120 and the first insulation film 130 to cover the active layer 120 and having a thickness smaller than a thickness of the first insulation film 130; a source electrode 140a disposed on the second insulation film 150’ and spaced apart from the active layer 120 by the second insulation film 150’, the source electrode 140a overlapping an end of the active layer 120; and a drain electrode 140b disposed on the second insulation film 150’ and spaced apart from the active layer 120 by the second insulation film 150’, the drain electrode 140b overlapping with another end of the active layer 120, wherein the transistor 200 includes a contact region, wherein the contact region includes a region in which a portion of an upper surface of the active layer 120, a portion of a side surface of the active layer 120, a second insulating film 150’, and the source electrode 140a overlap 
With regard to claim 22, figure 2 of Wang discloses that the first insulation film 130 and the second insulation film 150’ include a common material (oxide); and the second insulation film 150’ is made of a material having more (Al2O3) common material (oxygen) content than (SiO2) the first insulation film 130.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-7, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0214269) (“Wang”) in view of Lee et al. (US 2017/0092178) (“Lee”).
With regard to claim 3, Wang does not disclose that the transistor is disposed in an active area of the panel; a passivation layer is disposed to cover the source electrode and the drain electrode; a pixel electrode is disposed on the passivation layer; 
However, figure 22 of Lee discloses that the transistor T is disposed in an active area of the panel; a passivation layer PA2 is disposed to cover the source electrode S and the drain electrode D; a pixel electrode PXL is disposed on the passivation layer PA2; and the pixel electrode PXL is electrically connected to the source electrode S or the drain electrode D through a hole in the passivation layer PA2.
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Wang with the pixel electrodes as taught in Lee in order to provide a display devices.  See par [0103] of Lee. 
With regard to claim 4, Wang does not disclose that a data voltage is applied to the gate electrode.
	However, figure 23 of Lee discloses that that a data voltage DL is applied (“a data voltage from the data line DL to a gate electrode of the driving TFT DT”, par [0235]) to the gate electrode (gate of DT).
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Wang as the driving TFT as taught in Lee in order to provide a display devices.  See par [0103] of Lee. 
With regard to claim 6, Wang does not disclose that the active layer is composed of an amorphous silicon semiconductor.
However, figure 3 of Lee discloses that the active layer is composed of an amorphous silicon semiconductor (“Each TFT may be implemented as one of: an amorphous silicon (a-Si) transistor”, par [0067]).

With regard to claim 7, Wang does not disclose that the active layer is composed of a poly-silicon semiconductor.
However, figure 3 of Lee discloses that the active layer is composed of a poly-silicon semiconductor (“polycrystalline silicon transistor”, par [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Wang implemented as a polycrystalline silicon transistor as taught in Lee in order to provide a driving transistor for a display devices.  See par [0067] of Lee. 
With regard to claim 15, figure 2 of Wang disclose the second insulation film 150.  
Wang does not disclose that the second insulation film extends to a non-active area outside of an active area of the panel.
However, figure 25 of Lee discloses that [gate driver] GIP extends to a non-active area NA outside of an active area AA of the panel.
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Wang with the gate driver as taught in Lee in order to provide a gate driver for a display. See par [0250] of Lee. 
With regard to claim 16, Wang does not discloses that the transistor is disposed in an area of each of a plurality of subpixels in an active area of the panel.
However, figures 23 and 25 of Lee discloses that the transistor ST is disposed in an area of each of a plurality of subpixels TA in an active area AA of the panel.

With regard to claim 17, Wang does not discloses that the transistor is disposed in a non-active area outside of an active area of the panel.
However, figure 25 of Lee discloses that the transistor (“TFTs of the gate driver GIP”, par [0261]) is disposed in a non-active area NA outside of an active area AA of the panel.
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Wang with the gate driver as taught in Lee in order to provide a gate driver for a display. See par [0250] of Lee. 
With regard to claim 19, Wang does not disclose that the transistor is disposed in an active area of the panel; a passivation layer is disposed to cover the gate electrode; a pixel electrode is disposed on the passivation layer; and the pixel electrode is electrically connected to the source electrode or the drain electrode through a hole in the passivation layer and the third insulation film.
However, figures 12 and 25 of Lee discloses that the transistor T is disposed in an active area AA of the panel; a passivation layer PAS is disposed to cover the gate electrode G1; a pixel electrode (“pixel electrode”, par [0125]) is disposed on the passivation layer PAS; and the pixel electrode (“pixel electrode”, par [0125]) is electrically connected (“electrode that may contact the first drain electrode D1 and/or the second drain electrode D2 via the contact holes may be formed on the passivation 
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Wang as the TFT as taught in Lee in order to provide a driving TFT for a display.  See par [0261] of Lee. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0214269) (“Wang”), Lee et al. (US 2017/0092178) (“Lee”), and Yeo et al. (US 2015/0287752) (“Yeo”).
With regard to claim 5, Wang and Lee do not discloses that a data voltage is applied to the pixel electrode.	However, figure 6 of Yeo discloses that a data voltage is applied to the pixel electrode (“data voltage provided through the corresponding data line is applied to the pixel electrode”, par [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of Wang with the pixel transistor as taught in Yeo in order to provide a display apparatus.  See par [0092] of Yeo.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0214269) (“Wang”). 
With regard to claim 18, figure 2 of Wang does not disclose a third insulation film is disposed to cover the source electrode and the drain electrode; and a gate electrode is disposed on the third insulation film.

Therefore, it would have been obvious to one of ordinary skill in the art to form the transistor of figure 2 of Wang with the gate above the source and drain as taught in figure 6 of Wang in order to provide a TFT with a top-gate structure.  See par [0028] of Wang. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0214269) (“Wang”) in view of Hutin et al. (US 2017/0162672) (“Hutin”). 
With regard to claim 20, Wang does not disclose when the second insulation film is formed by a MOCVD (Metal-Organic Chemical Vapor Deposition) method or a ALD (Atomic Layer Deposition) method.
However, figures11-12 and 19 of Hutin disclose that the second insulation film 150 is formed by a MOCVD (Metal-Organic Chemical Vapor Deposition) method or a ALD (Atomic Layer Deposition) method (“electrical insulator 150 is, for example, deposited via an ALD process”, par [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the current reduction layer of Wang by ALD process as taught in Hutin in order to provide a thin electrical insulator.  See par [0064]-[0066] of Hutin. 
      
Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                             10/20/2021